Title: From Alexander Hamilton to Thomas Parker, 21 October 1799
From: Hamilton, Alexander
To: Parker, Thomas


Sir
New York October 21. 1799

Your letter of the 10 instant, by reason of my absence at Trenton, was not received till the 19th.
Its contents are somewhat embarrassing. A leading feature of the plan for Winter Quarters which in conformity with arrangements with the Department of War was indicated by my instructions to you is that Timber for hutting and wood for fuel should be found on the premisses. The additional instruction to you from the Commander in Chief appears to me to contemplate the same thing; and yet your letter informs me that the spot fixed upon does not offer this advantage and that with the advice of Mr. Lear you had employed Mr. Mackie to procure the necessary articles for building.
It would seem from this as if in your arrangement the idea of butts had been exchanged for that of barracks. This under all the circumstances of the case would be too extensive—and being contrary to my authority from the Secretary of War cannot be ratified.
Perhaps nothing more is intended than to procure rough Timber fit for hutts from some spot not distant which would not materially enhance the expence. If so—the business may proceed.
Otherwise a different course must be taken, in respect to which I have asked the favour of the Commander in Chief to give directions.
You have been already informed that the Agent of the War Department, who I understand to be Mr. Mackie, the Gentleman you mention, has been authorised to procure boards for roofs &c. The Assistant Quarter Master General has been requested to furnish him with five thousand Dollars.
You will of course enter into a particular explanation in your next letter.
With great consi
Col Parker
